DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1, 3-5, 11, 14, 16-18  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takehara,   JP 2008-140767 (US 2009/0286155 as English translation), in view of  Yamaguchi  et al., US 7157188, and in further view of  Stolzel et al., JP 2001-519589 (machine translation).
Regarding claim 1, Takehara teaches a secondary battery (abstract) comprising a cathode (abstract); an anode (abstract); and an electrolytic solution (abstract), wherein the electrolytic 
Takehara does not teach amount of LiPF6.
Yamaguchi et al., teaches the amount of electrolyte salt, LiPF6, is 0.36 mol/kg to 1.52 mol/kg (Table 1; col. 6, lines 29-33).
Thus, it would have been obvious to one having ordinary skill in the art to insert the teachings of Yamaguchi into the teachings of Takehara because within the range of the amounts of the electrolyte salt, LiPF6, “ion conductivity in the electrolyte can be improved.” (col. 6, lines 29-33).
Takehara does not teach Formula (8) (LiN(SO2F)2) (lithium bis (fluorosulfonyl) imide).
Regarding claim 1, Stolzel et al., teaches a secondary battery (0002; 0014) comprising: a cathode (0038); an anode (0039); and an electrolytic solution (0001), wherein the electrolytic solution includes a nonaqueous solvent (0013-0014), an electrolyte salt (0013);  one compound represented by Formula (8) (LiN(SO2F)2) (0031-0032); wherein electrolytic solution further includes LiPF6 (0031-0032).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Stolzel et al., into the teachings of Takehara because regarding the compound (LiN(SO2F)2) in Stolzel et al., Stolzel et al., teaches  the described electrolyte compositions, in order to enhance battery properties of such lithium-ion secondary batteries, such as load, cycle, storage, and low-temperature characteristics (0013-0014).

Stolzel et al., teaches a content of the compound shown in the Formula (8) in the electrolytic solution is from 0.7 weight percent to 1.5 weight percent (0036).
Regarding claim 4, Takehara teaches the anode includes, as an anode active material (0994-0995; 0999), a carbon material (0995), a lithium metal (1137), and having one or more of metal elements and metalloid elements (0995-0997). Regarding claim 5, Takehara teaches the cathode (0066; 0077) includes, as the cathode material (1266-1268), a compound having one or more of cobalt (1407), nickel (1412), manganese (1412), and iron (1413) as a transition metal element.
Regarding claim 11, Takehara teaches an electrolytic solution (abstract), comprising: a nonaqueous solvent (abstract); an electrolyte salt (abstract); one or more of compounds represented by Formula (5) (LiPF2O2 or LiPO2F2) (lithium difluorophosphate) (0001; 0047; 0049); wherein the electrolytic solution further includes LiPF6 (0947-0948); wherein the electrolytic solution is used for a secondary battery (abstract). 
Takehara does not teach the electrolytic solution comprises Li[N(SO.sub.2F).sub.2.
Stolzel et al., teaches wherein the electrolytic solution comprises Li[N(SO.sub.2F).sub.2] (0031-0032); wherein electrolytic solution further includes LiPF6 (0031-0032).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Stolzel et al., into the teachings of Takehara because regarding the compound (LiN(SO2F)2) in Stolzel et al., Stolzel et al., teaches  the described 
Regarding claim 14, Takehara teaches an electronic device (1183; 1271), the electronic device being supplied with electric power from the secondary battery (1183; 1271).  
Regarding claim 16, Takehara teaches the electrolytic solution further includes 4-fluoro-l,3-dioxolane-2-one (synonym: fluoroethylene carbonate) (0074; 0786; 0845) in an amount from 0.01 wt% to 70 wt% (0074).
Regarding claim 17, Takehara teaches the anode includes graphite (0999-1000; 1070).
Regarding claim 18, Takehara teaches the electrolytic solution further includes 4-fluoro-l,3-dioxolane-2-one (synonym: fluoroethylene carbonate) (0074; 0786; 0845)  in an amount from 0.01 wt% to 70 wt% (0074).

3.	Claims 13, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takehara,   JP 2008-140767 (US 2009/0286155 as English translation), ), in view of  Yamaguchi  et al., US 7157188, and in further view of  Stolzel et al., JP 2001-519589 (machine translation), in further view of Severinsky et al., US 2001/0039230.
Regarding claim 13, Takehara modified by Yamaguchi et al., and Stolzel et al., and does not teach a control section controlling battery.
Regarding claim 13, Severinsky et al., teaches a battery pack (0269) comprising: the secondary battery according to claim 1; a control section controlling the secondary battery (abstract; 0050); and an outer package containing the secondary battery (0269).

Regarding claim 15, Takehara modified by Stolzel et al., does not teach an electrical vehicle.Regarding claim 15, Severinsky et al., teaches an electrical vehicle (abstract) comprising: a conversion unit being supplied with electric power from the secondary battery (0217; 0286) according to claim 1, and converting the electric power to drive power of the vehicle (0073; 0096; 0135; 0137); and a control unit performing information processing related to vehicle control based on information of the secondary battery (0286; 0300).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to insert the teachings of Severinsky et al., into the teachings of Takehara because Severinsky et al., teaches converting electric power to drive power and a control unit, which are necessary for a vehicle to operate.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shibuya et al., US 6509123.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727